MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                            May 11 2018, 9:14 am

this Memorandum Decision shall not be                                  CLERK
                                                                   Indiana Supreme Court
regarded as precedent or cited before any                             Court of Appeals
                                                                        and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth A. Johnson                                          Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Robert J. Henke
Daniel G. Foote                                          Abigail R. Recker
Indianapolis, Indiana                                    Deputy Attorneys General
                                                         Indianapolis, Indiana
                                                         ATTORNEY FOR GUARDIAN AD
                                                         LITEM
                                                         DeDe K. Connor
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Involuntary                                    May 11, 2018
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of N.L. (Minor                              49A05-1712-JT-2759
Child), and                                              Appeal from the Marion Superior
                                                         Court
                                                         The Honorable Marilyn A.
J.L. (Father),                                           Moores, Judge
Appellant-Respondent,                                    The Honorable Scott B. Stowers,
                                                         Magistrate
        v.
                                                         Trial Court Cause No.
                                                         49D09-1606-JT-657



Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018        Page 1 of 18
      The Indiana Department of
      Child Services,
      Appellee-Petitioner,

          and

      Child Advocates, Inc.,
      Appellee-Guardian ad Litem.



      Bailey, Judge.



                                            Case Summary
[1]   J.L. (“Father”) appeals1 the trial court judgment terminating his parental rights

      to his child, N.L. (“Child”). He raises one issue on appeal, which we restate as

      whether the trial court clearly erred when it terminated his parental rights.


[2]   We affirm.



                             Facts and Procedural History
[3]   Child was born on May 16, 2012, and lived with Mother and Child’s siblings.

      Father2 lived elsewhere.




      1
        Child’s Mother, J.G., (“Mother”) signed a consent for Child to be adopted. Mother does not participate in
      this appeal.
      2
        Although the record does not disclose how Father established his paternity as to Child, the trial court
      found—and it is undisputed—that Father is the biological Father of Child. Appellant’s App. Vol. II at 31.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018             Page 2 of 18
[4]   On September 11, 2012, Father was charged with Strangulation, as a Class D

      felony; Domestic Battery, as a Class D felony; Domestic Battery, as a Class A

      misdemeanor; and Battery, as a Class A misdemeanor. On December 6, Father

      pleaded guilty to Battery, as a Class B misdemeanor, and all of the other

      charges were dismissed. Father was sentenced to 180 days, with credit for ten

      days and 170 days suspended to probation.


[5]   Beginning in October of 2013, Father lived with his girlfriend, R.M.

      (“Girlfriend”), and her two daughters in Danville. In July 2014, Child began

      living with Father and Girlfriend after Mother agreed to place Child with

      Father under a temporary guardianship arrangement.


[6]   On March 9, 2014, Father was charged with Operating a Vehicle While

      Intoxicated Endangering a Person (Cause No. 32C02-1506-CM-780). On April

      28, 2015, Father was again charged with Operating a Vehicle While Intoxicated

      Endangering a Person (Cause No. 32C01-1505-CM-542). Father was released

      on bond while both charges were pending. DCS Exhibit 24 at 1; Exhibit 28 at

      1.


[7]   On May 15, 2015, the Indiana Department of Child Services (“DCS”) filed a

      child in need of services (CHINS) petition alleging that: Mother admitted to

      using methamphetamine for approximately two years; she had untreated

      mental health issues and unstable housing; and Father was unable to ensure

      Child’s safety while Child was in Mother’s care. On the same day, the court




      Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 3 of 18
       held an initial hearing and authorized Child’s removal from Mother’s care and

       placement with Father for a temporary trial home visit (TTV).


[8]    On July 16, 2015, Girlfriend obtained a no-contact protective order against

       Father due to his drunken, belligerent, and threatening behavior toward her and

       her two daughters. Exhibit Vol. I at 32. On the evening of that same day,

       Father drove away from the home with Child in the car. Id. He returned to the

       home a short time later and was served with the no-contact order; however, the

       police would not allow Father to drive away at that time due to his

       intoxication. Id.


[9]    On July 18, Father was arrested and charged with Invasion of Privacy, as a

       Class A misdemeanor, after he violated the no contact order (Cause No. 32C01-

       1507-CM-873). Upon his arrest, Father left Child with Girlfriend to be cared

       for in her home. On July 20, DCS requested the removal of Child from

       Father’s care due to Father’s arrest and allegations that he drove under the

       influence on July 16 with Child in the car. On July 21, the court removed

       Child from Father’s care and placed Child with his maternal grandmother

       (“Grandmother”). Father remained incarcerated for approximately the next

       two weeks, but was then released on bond.


[10]   At a September 18, 2015, pretrial hearing in the CHINS case, Father waived his

       right to a factfinding hearing and Child was adjudicated a CHINS. On the

       same day, the court proceeded to a dispositional hearing and entered a

       dispositional decree and parental participation order requiring Father to


       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 4 of 18
       participate in services, including substance abuse assessment and treatment. In

       late September, DCS referred Father to Hamilton Center for a substance abuse

       assessment, but Father did not obtain the assessment.


[11]   On September 29, Father was arrested and charged with Operating a Vehicle

       While Intoxicated Endangering a Person, as a Class A misdemeanor, and

       Driving While Suspended, as a Class A misdemeanor (Cause No. 32C01-1509-

       CM-1223). On April 4, 2016, Father pleaded guilty to the following charges

       pending in his four separate criminal cases:3 Invasion of Privacy and three

       counts of Operating a Vehicle While Intoxicated Endangering a Person. Father

       was sentenced accordingly and remained incarcerated for approximately

       thirteen months, until November 4, 2016.


[12]   On May 16, 2016, the court held a permanency hearing at which it noted that

       Father was still incarcerated. At the request of DCS, the court changed Child’s

       permanency plan to adoption. On June 3, 2016, DCS filed a petition to

       terminate parental rights as to Child. At a December 9, 2016, permanency

       hearing in the CHINS matter, the court noted that Mother had executed an

       adoption consent for Child, and Father had been released from incarceration.

       The court ordered Father to complete a substance abuse assessment and

       random drug screens, and it authorized Father to have therapeutically




       3
         I.e., Cause No. 32C02-1506-CM-780 (March 9, 2014 charges); Cause No. 32C01-1505-CM-542 (April 28,
       2015 charges); Cause No. 32C01-1507-CM-873 (July 18, 2015 charges); and Cause No. 32C01-1509-CM-
       1223 (September 29, 2015 charges).

       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018      Page 5 of 18
       supervised parenting time with Child. On December 29, DCS referred Father

       to a substance abuse assessment, therapy, and random drug screens. DCS

       never received any documentation from the service providers that Father had

       participated in those services.


[13]   On January 17, 2017, Father was arrested and charged with the following:

       Operating a Vehicle While Intoxicated: Endangering a Person, as a Class A

       misdemeanor; Operating a Vehicle While Intoxicated: Endangering a Person,

       as a Level 6 felony; Operating Vehicle After Being Habitual Traffic Offender, a

       Level 6 felony; Pointing a Firearm at Another, as a Level 6 felony;

       Intimidation, as a Level 6 felony; Operating a Vehicle with a ACE of .15 or

       more, as a Class A misdemeanor; and Operating a Vehicle with a ACE of .15

       or More but where Defendant has a Prior Conviction, a Level 6 felony (Cause

       No. 32C01-1701-F6-56). On April 13, the pointing a firearm and intimidation

       counts were dismissed. At the time of the termination hearing, Father was still

       incarcerated and a jury trial was pending for October 17, 2017.


[14]   On October 11, 2017, the court held a trial on the termination petition. DCS

       presented evidence that Child had been placed with Grandmother since July

       2015, and that Child has not seen Father in all that time. Both Family Case

       Manager (FCM) Teonna Branson (“FCM Branson”) and Guardian ad Litem

       (GAL) LeShell Bartlett (“GAL Bartlett”) testified that Child was doing well in

       his placement with Grandmother and that he was happy. FCM Branson

       testified that Child does not like change and, when change happens, Child starts

       to display bad behaviors.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 6 of 18
[15]   Both FCM Branson and GAL Bartlett testified that they believed termination of

       Father’s parental rights was in Child’s best interest because Child needs stability

       and a permanent home. Neither FCM Branson nor GAL Bartlett believed

       Father should be given additional time to participate in services because he had

       completely failed to obtain any services in the two-plus years he had already

       been given. Both noted that Father continues to be repeatedly incarcerated and

       Child needs stability.


[16]   DCS’s plan for Child’s care and treatment is adoption by Grandmother and her

       husband, with whom one of Child’s biological siblings also lives. FCM

       Branson testified that Grandmother was not willing to consider guardianship,

       but wanted to adopt Child. GAL Bartlett testified that adoption was a

       satisfactory plan for the care and treatment of Child.


[17]   On November 8, 2017, the court issued its order terminating Father’s parental

       rights to Child and entered the following findings:


               Upon evidence presented, the Court now finds by clear and
               convincing evidence:


               1. [Father] is the father of [Child], a minor child.


               2. [Child] was born on May 16, 2012, and is presently five (5)
               years of age.


               3. [Mother] is the child’s biological mother. She has signed
               adoption consents and has been dismissed from this termination
               action.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 7 of 18
        4. A Child in Need of Services (“CHINS”) Petition was filed
        under Cause Number 49D091505JC001630, on or about May 15,
        2015, following allegations that [Child’s] mother was abusing
        methamphetamine and had untreated mental health issues and
        unstable housing.


        5. The child was initially removed from [M]other’s custody and
        placed with [Father] and [Father] intended to file for a change of
        custody.


        6. On or about July 16, 2015, an incident occurred in which the
        child was left with [Father]’s then-girlfriend who obtained a
        Protective Order against [Father]. [Father] violated the
        Protective Order two days later by appearing at the home
        intoxicated and pounding on her bedroom window demanding
        entry.


        7. At a July 21, 2015 “Detention Hearing,” the CHINS Court
        removed the child from the care of Father and ordered the child
        to be placed with his maternal grandmother.


        8. On September 18, 2015, the Child was adjudicated to be a
        CHINS as to [F]ather, when [Father] waived his right to a
        “factfinding hearing.”


        9. Also on September 18, 2015, the CHINS Court proceeded to
        disposition as to [Father], and he was ordered to undergo a
        Substance Abuse Assessment and follow all treatment
        recommendations.


        10. In September 2015, then FCM Tom Heath referred [Father]
        for a Substance Abuse Assessment at the Hamilton Center in
        Hendricks County. However, shortly thereafter, [Father] was



Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 8 of 18
        arrested for Operating a Vehicle while Intoxicated, and the
        service has not been completed.


        11. During the pendency of the CHINS case, [Father] has been in
        and out of jail, and has been incarcerated continually since
        January 2017. He has not sent any letters or correspondence to
        the child while incarcerated. On or about April 4, 2016, [Father]
        entered into a plea agreement in Hendricks County, in which he
        pled guilty to Invasion of Privacy; and three counts of Operating
        a Vehicle While Intoxicated (endangerment).


        12. During the periods of time he was not incarcerated, [Father]
        did not reach out to the FCM for services, nor did he seek out
        parenting time with the child. Between November 2016 and
        January 2017, [Father] was released from jail and did not see the
        child during that time.


        13. [Father] has not seen his child since July 2015.


        14. [Child] has been removed from his father’s care and custody
        under a dispositional decree for at least six (6) months prior to
        this termination action being filed on June 3, 2016.


        15. The child has been placed in relative care with Maternal
        Grandmother since his removal from Father’s custody in July
        2015. This is a preadoptive placement. The child is happy and
        doing well. He is well-bonded with the relative caregiver. There
        are no safety concerns and a biological sibling is also in the
        home.


        16. The present FCM Teonna Branson has not referred any new
        services for [Father]. However, the previously ordered services of
        Substance Abuse Assessment and Random Drug Screens remain
        open.

Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 9 of 18
        17. There is a reasonable probability that the conditions that
        resulted in the child’s removal will not be remedied by his father.
        [Father] has had over two years and has not addressed his issues.
        Sobriety and stability remain major concerns. Even during the
        periods of time in which he was not incarcerated, he has failed to
        avail himself of any services or parenting time. During his
        periods of incarceration, he has not participated in any programs
        which would improve his life.


        18. Continuation of the parent-child relationship poses a threat to
        the child’s well-being in that it would serve as a barrier to
        obtaining permanency for him through an adoption when his
        father is unable and unwilling to offer him permanency and
        parent[ing]. The child has been in preadoptive relative care for
        over two years. The child likes stability and doesn’t like change.
        He no longer talks about his father.


        19. Termination of the parent-child relationship is in the best
        interest of the child. Termination would allow him to be adopted
        into a stable and permanent home where his needs will be safely
        met.


        20. There exists a satisfactory plan for the future care and
        treatment of the child, that being adoption.


        21. The Guardian ad Litem agrees with the permanency plan of
        adoption as being in the child’s best interests.


        IT IS THEREFORE ORDERED, ADJUDGED AND
        DECREED that the parent-child relationship between [Child]
        and his father [Father] is hereby terminated. All rights, powers,
        privileges, immunities, duties and obligations, any rights to
        custody, parenting time or support, pertaining to the relationship
        are permanently terminated, including the need to consent to
        adoption.

Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 10 of 18
       Appellant’s Appendix, Vol II, at 31-34. This appeal ensued.



                                  Discussion and Decision
                                         Standard of Review
[18]   Father maintains that the trial court’s order terminating his parental rights was

       clearly erroneous. We begin our review of this issue by acknowledging that

       “[t]he traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.”

       Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

       Ct. App. 1996), trans. denied. However, a trial court must subordinate the

       interests of the parents to those of the child when evaluating the circumstances

       surrounding a termination. Schultz v. Porter Cty. Office of Family & Children (In re

       K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

       relationship is proper where a child’s emotional and physical development is

       threatened. Id. Although the right to raise one’s own child should not be

       terminated solely because there is a better home available for the child, parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[19]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove, among other things:


               (B) that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 11 of 18
                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

                        (iii) The child has, on two (2) separate occasions,
                        been adjudicated a child in need of services.

                                                       ***


               (C) [and] that termination is in the best interests of the child . . . .


       Ind. Code § 31-35-2-4(b)(2) (2016). DCS need establish only one of the

       requirements of subsection (b)(2)(B) before the trial court may terminate

       parental rights. Id. DCS’s “burden of proof in termination of parental rights

       cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs.

       (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[20]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Office of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 12 of 18
       Judy S. v. Noble Cty. Office of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999). trans. denied.


[21]   Here, in terminating Father’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[22]   Father does not challenge the trial court’s findings of fact. Rather, he contends

       that the trial court erred in its conclusions of law. Specifically, he alleges that

       the trial court erred in concluding that he will not remedy the conditions that

       resulted in Child’s removal and that the continuation of the parent-child

       relationship poses a threat to the well-being of Child. He also challenges the

       trial court’s conclusions that termination is in the best interests of Child and

       that DCS has a satisfactory plan for Child’s care. Because Indiana Code

       Section 31-35-2-4(b)(2)(B) is written in the disjunctive, we address only whether

       the trial court erred in concluding that Father’s continued relationship with

       Child poses a threat to Child’s well-being, that termination is in Child’s best



       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 13 of 18
       interests, and that there is a satisfactory plan for Child’s care. See Aikens v. Ind.

       Dep’t of Child Servs. (In re I.A.), 903 N.E.2d 146, 153 (Ind. Ct. App. 2009).


                 Continuation of the Parent-Child Relationship
[23]   Father contends that the trial court’s conclusion that continuation of the parent-

       child relationship would pose a threat to Child is not supported by the evidence.

       However, Father’s arguments are simply requests that we reweigh the evidence,

       which we cannot do. Peterson v. Marion Cty. Office of Family & Children (In re

       D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we must

       determine whether the evidence most favorable to the judgment supports the

       trial court’s conclusion. Id.; Quillen, 671 N.E.2d at 102.


[24]   A trial court need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his physical, mental, and social growth is permanently

       impaired before terminating the parent-child relationship. Shupperd v. Miami

       Cty. Div. of Family & Children (In re E.S.), 762 N.E.2d 1287, 1290 (Ind. Ct. App.

       2002). The evidence need not reveal that the continued custody of the parent is

       wholly inadequate for the child’s very survival; rather, it is sufficient to show

       that the child’s emotional and physical development are threatened by the

       parent’s custody. B.A. v. Ind. Dep’t of Child Servs. (In re C.A.), 15 N.E.3d 85, 92

       (Ind. Ct. App. 2014). Moreover, it is appropriate for the trial court to consider

       the parent’s history and patterns of behavior—including a history and/or

       pattern of repeated incarcerations—when determining whether there is a




       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 14 of 18
       substantial probability of future threat to the child’s well-being. E.M. v. Ind.

       Dep’t of Child Servs. (In re E.M.), 4 N.E.3d 636, 643 (Ind. 2014).


[25]   Here, the trial court’s conclusion is supported by the following evidence.

       Father drove while intoxicated with Child in the car. He was subsequently

       arrested, convicted, and incarcerated multiple times for driving while

       intoxicated, and, at the time of the termination hearing, he was incarcerated on

       three additional driving while intoxicated charges. Father has been in and out

       of jail for Child’s entire life. Father has not seen, or attempted to see, Child

       since July 2015, even during the brief periods when Father was not

       incarcerated. Despite his history of alcohol abuse and criminal convictions

       related thereto, Father has never attempted to obtain substance abuse treatment.

       In fact, Father has obtained none of the services ordered by the court, nor has

       he participated in any programs to improve his life while incarcerated. While

       incarcerated, Father did not attempt to contact Child. Given Father’s repeated

       incarcerations, failure to seek substance abuse treatment, and failure to see or

       contact Child over the last two-plus years, both the FCM and the GAL in this

       case testified they believe Father should not be allowed additional time to

       obtain services before his parental rights are terminated. All of this evidence

       clearly supports the trial court’s conclusion that continuation of the parent-child

       relationship would pose a threat to Child. 4




       4
        Because we find the continued relationship with Father would pose a threat to Child, we do not address
       whether Father has remedied the reasons for removal. However, given his continued pattern of driving while

       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018          Page 15 of 18
                                        Best Interests of Child
[26]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability[,] and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind.

       Ct. App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224. Such evidence, in

       addition to evidence that continuation of the parent-child relationship poses a

       threat to the children, is sufficient to show by clear and convincing evidence

       that termination is in the child’s best interests. L.S. v. Ind. Dep’t of Child Servs.

       (In re A.D.S.), 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[27]   Again, Father’s contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. Both the FCM and GAL testified that

       termination of Father’s parental rights is in the Children’s best interests. They




       intoxicated so as to endanger others—which is one of the reasons Child was removed from Father in the first
       place—we believe the evidence would also support the trial court’s finding that Father has not remedied the
       reasons for removal.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018           Page 16 of 18
       specifically emphasized Child’s need for stability and Father’s past inability—

       and probable future inability—to provide stability due to his pattern and history

       of incarceration. Moreover, there was evidence that Child is doing well in his

       placement with Grandmother and his biological sibling, and that Grandmother

       wished to adopt him. Given the evidence that Child needs stability,

       supervision, and care that Father did not provide in the past and cannot now

       provide, we hold that the totality of the evidence supports the trial court’s

       conclusion that termination is in Child’s best interests.


                                     Satisfactory Plan for Child
[28]   Father purports to challenge the sufficiency of Child’s permanency plan but, in

       fact, he merely reasserts his arguments that his relationship is not a threat to

       Child and that termination is not in Child’s best interests. Because Father has

       presented no cogent argument as to how the permanency plan for Child is not

       satisfactory, he has waived that issue on appeal. Ind. Appellate Rule 46(A)(8);

       see also, e.g., Maraman v. City of Carmel, 47 N.E.3d 1218, 1223 (Ind. Ct. App.

       2015), trans. denied.5


[29]   Waiver notwithstanding, the evidence clearly established that DCS has a

       satisfactory plan for Child’s care and treatment. Such a plan “need not be




       5
         In his Summary of the Argument, Father contends in a cursory fashion that he was “not afforded ‘all
       reasonable efforts’ at reunification.” Appellant’s Br. at 17. However, Father provides no citation to
       authority or the record, nor does he provide any cogent argument regarding this assertion; indeed, he fails to
       even mention this assertion again. Therefore, it is waived. Id.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018              Page 17 of 18
       detailed, so long as it offers a general sense of the direction in which the child

       will be going after the parent-child relationship is terminated.” In re D.D., 804

       N.E.2d at 268 (citing Jones v. Gibson Cty. Div. of Family and Children (In re B.D.J.),

       728 N.E.2d 195, 204 (Ind. Ct. App. 2000)). Here, the plan was for Child’s

       adoption by Grandmother, who had been caring for Child for over two years at

       the time of the termination hearing. The FCM and GAL testified that Child

       was happy and doing well in his placement with Grandmother, that

       Grandmother’s home was appropriate and safe for Child, and that one of

       Child’s biological sibling also lived with Grandmother. Thus, the evidence

       supports the trial court’s conclusion that adoption by Grandmother is a

       satisfactory plan, and that conclusion is not clearly erroneous.



                                               Conclusion
[30]   The trial court did not clearly err when it terminated Father’s parental rights to

       Child.


[31]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1712-JT-2759 | May 11, 2018   Page 18 of 18